tcmemo_2008_45 united_states tax_court charles a and marian l derby et al petitioners v commissioner of internal revenue respondent docket nos filed date cases of the following petitioners are consolidated herewith peter e and geraldine droubay docket no james w and marilee g eusebio docket no michael r and ann j harris docket no michael a and linda s hirsch docket no john f hoefer and elise r smith- hoefer docket no daniel j and sean c kennedy docket no harris d and barbara f levin docket no gerald r maclean and joan l smith-maclean docket no estate of hugh a patterson deceased elizabeth k patterson executrix and elizabeth k patterson docket no robert s silva and susan c silva a k a susan k silva docket no women's health associates leon schimmel tax_matters_partner docket no and richard h white and paula a watts-white docket no steven j mopsick and betty j williams for petitioners christian a speck and kathryn k vetter for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioners' federal income taxes for the taxable_year as follows docket no petitioner1 deficiency dollar_figure derby droubay eusebio harris hirsch smith-hoefer kennedy levin smith-maclean patterson silva women's health assocs watts-white big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 2big_number big_number although petitioners filed joint returns for convenience we use the surnames of the spouses whose medical practice transfers are at issue in these cases adjustment to the charitable_contribution_deduction claimed by the partnership the resulting deficiencies to the partners dr leon schimmel and dr carol lynne conrad-forrest are not at issue in these cases in his answers respondent affirmatively alleges that the individual petitioners are liable for accuracy-related_penalties for gross_valuation_misstatements equal to percent of the deficiencies pursuant to sec_6662 a and h alternatively respondent alleges that those petitioners are liable for penalties for substantial valuation misstatements equal to percent of the deficiencies pursuant to sec_6662 b and e a the issues common to all petitioners are whether petitioners are entitled to the charitable_contribution deductions claimed under sec_170 for the transfer to a tax-exempt medical foundation of intangible assets associated with each petitioner physician's medical practice and the individual petitioners are liable for the 40-percent accuracy- related penalty for gross_valuation_misstatements pursuant to sec_6662 and h or alternatively for the 20-percent penalty for substantial valuation misstatements pursuant to sec_6662 b and e a in addition the following issues involve certain of petitioners as indicated whether petitioners daniel j and jean c kennedy the kennedys underreported dr kennedy's gross_receipts by dollar_figure on schedule c profit or loss from business and unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the deficiencies also reflect adjustments that are derivative of the principal adjustments are not directly disputed by petitioners and will be resolved by our resolution of the principal adjustments we do not further discuss those derivative adjustments petitioners charles a and marian l derby the derbys underreported the income from dr derby's s_corporation by dollar_figure findings of fact4 some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference i petitioners when they filed their petitions in these consolidated cases petitioners charles a and marian l derby peter e and geraldine droubay james w and marilee g eusebio michael a and linda s hirsch john f hoefer and elise r smith-hoefer daniel j and sean c kennedy harris d and barbara f levin gerald r maclean and joan l smith-maclean hugh a and elizabeth k patterson robert s and susan c silva and richard h white and paula a watts-white resided in california petitioners michael r and ann j harris resided in oregon during the taxable_year ended date women's health associates wha was a partnership as defined by sec_6231 its principal_place_of_business was in california to the extent that petitioners have failed to set forth objections to respondent's proposed findings_of_fact or vice versa we conclude that these proposed findings_of_fact are correct except to the extent that the nonobjecting party's proposed findings_of_fact are clearly inconsistent therewith see 118_tc_106 n affd 353_f3d_1181 10th cir wha had two partners drs leon schimmel dr schimmel and carol lynne conrad-forrest dr conrad-forrest both of whom practiced obstetrics gynecology dr schimmel was the tax_matters_partner of wha at the time the petition for wha was filed dr schimmel resided in california petitioners were primary care physician sec_5 with three exceptions an orthopedic surgeon an otolaryngologist and a psychiatrist that had been practicing in individual and small_group practices as sole proprietorships s_corporation shareholders or partners in the davis california area for periods ranging from to years in ii background a healthcare industry through the early 1980s medicine was generally practiced in the davis california area under a fee-for-service model in which physicians were paid fees when services were provided to patients patients with health insurance paid fixed premiums to a health insurer and the insurer would in turn contract directly with physicians to establish a fee schedule for services provided to its insureds though collecting premiums the insurer paid each individual petitioner physician filed a joint_return with his or her spouse and the spouses are petitioners in these cases by virtue of having filed joint returns we shall refer to the individual petitioner physicians as petitioners for convenience we shall also generally refer to the two partners of wha dr schimmel and dr conrad-forrest as petitioners the physicians only when its insureds received medical services consequently the insurer bore the risk that a given patient would require medical_care costing more than the premiums that patient had paid in the fee-for-service environment many doctors including petitioners owned their own practices alone or with partners and managed them independently including hiring support staff purchasing equipment and overseeing billing and collection in the mid-1980s the phenomenon of managed care in the form of health maintenance organizations hmos began to take hold in the provision of medical services especially in california under managed care hmos a form of health insurer would collect premiums from patients but rather than pay physicians for services as rendered hmos would instead pay to a primary care physician a fixed monthly capitation fee to manage the care of each patient who selected that physician thus under the hmo model of managed care the risk of having a patient whose medical_care costs exceeded the premiums_paid was in general shifted from insurers to physicians and other health care providers the penetration of the hmo model was low at first but it became much more prevalent over time hmos generally would not contract directly with individual physicians instead they would enter into agreements only with larger groups physicians in the davis area became aware in that the university of california at davis uc-davis the largest employer in the region was considering offering hmo style coverage as a health insurance option for its employees in response a group of davis area independent physicians including several of petitioners began to meet monthly to consider options for dealing with any significant penetration of the hmo model into the davis area patient population b formation of ipa one option for physicians desiring to serve patients with hmo coverage was membership in an independent practice association ipa an ipa is a collection of independent physicians formed typically as a corporate entity to serve as an intermediary between its member physicians and hmos ipas negotiate contracts directly with hmos administer claims collect capitation fees for the hmo patients who select a physician member and pay over those fees to the physician members the penetration of the hmo model into the davis area continued after in several of petitioners and other local doctors principally primary care physicians formed an ipa the davis area medical group inc later renamed united health medical group inc uhmg uhmg negotiated contracts by each petitioner had become a member of uhmg continued with hmos collected capitation fees paid under those contracts and distributed them to member physicians uhmg contracted with a third-party administrator to perform the latter two functions for a fee of percent of receipts uhmg performed no other consolidated functions for its member physicians such as other billing patient record keeping appointments employment of staff etc its member physicians continued to operate independent practices and to directly bill fee-for-service and preferred provider organization ppo patients iii decision to affiliate a necessity of affiliation by approximately late or early several factors prompted petitioners to consider affiliating with a larger health care organization the penetration of the hmo model into the davis area had become substantial the principal employer in the davis area uc-davis faced with burgeoning costs in providing conventional fee-for-service health_insurance_coverage arranged to have hmos among the health insurance options for its employees continued although uhmg's approximately shareholder members also included physicians who did not participate in the transactions at issue a ppo is an organization created by an insurer consisting of physicians and or other health care providers who individually contract with the insurer to provide medical services to its insureds for reimbursement at a discount the insureds have an incentive to use the insurer's preferred providers because the out-of-pocket costs of doing so are reduced starting in because the out-of-pocket costs to the uc- davis employees of hmo coverage were considerably less than fee- for-service coverage petitioners believed uc-davis's change would result in a substantial additional migration to hmos in the area in fact a significant fee-for-service insurer blue shield of california faced with declining enrollments dropped out of providing coverage to uc-davis employees for this left only a few very expensive fee-for-service insurance options for uc-davis employees virtually all employees switched to hmo or other managed care coverage by sacramento which is approximately miles from davis had the highest penetration of hmo care in the united_states in california the shift towards managed care was accompanied by a significant consolidation of health care providers and insurers into larger organizations or integrated delivery systems both hmos and hospitals had begun to acquire physicians' practices as a means of expanding their patient base primary care physicians were attractive acquisition targets given their patient rosters especially organized groups of such physicians the uhmg physicians including petitioners had in addition developed a reputation as especially cost-efficient practitioners that is they were perceived by insurers and others in the field as having shorter-than-average hospital stays fewer-than-average caesarian sections etc the uhmg physicians were therefore courted by several hmo and hospital organizations in the area as acquisition targets in petitioners' view the ipa model which they had adopted in forming uhmg did not prove to be an especially effective means of preserving the economic viability of their medical practice in a managed care environment where the risk of having sicker-than-average patients was shifted from insurers to health care providers that was so because while the ipa arrangement provided a mechanism whereby petitioners could treat patients with hmo coverage the ipa arrangement did not create a capital pool or result in sufficient size to allow for the management or effective spreading of the foregoing new risk instead petitioners believed effective management of the risk would require that they affiliate with a larger organization they also believed that such an affiliation would bring them greater leverage in negotiating capitation rates with hmos and other insurers a final impetus towards affiliation was the anticipation by petitioners and other members of the medical community that managed care would spread and consolidation of healthcare providers would increase as a result of a major effort uhmg physicians had pioneered the use of a hospitalist ie the full-time assignment of a physician from their group to a hospital to oversee the care of hospitalized patients of other uhmg physicians rather than having each physician individually care for his or her hospitalized patients to restructure the provision of health care in the united_states in by the federal government including the creation of some form of national health insurance against this backdrop petitioners concluded that practicing medicine as independent or small_group practitioners using an ipa would no longer be economically viable for them instead they decided it would be advisable to affiliate with a larger health care organization such as an hmo or a hospital affiliation with a larger organization provided a more secure means to practice medicine in a managed care environment in petitioners' view as it would provide them with a larger patient base for spreading the risk of loss being transferred to them by health insurers greater capital resources for the same purpose the benefits of greater bargaining leverage in negotiating managed care contracts and greater efficiencies and economies of scale in providing care to facilitate the affiliation it was also decided that certain of the uhmg member physicians including petitioners should form a medical group unlike an ipa a medical group involved the consolidation of the member physicians' medical practices so that patient revenues were pooled expenses were shared and salaries were paid to member physicians the newly not all members of the uhmg ipa were asked to join the new medical group for various reasons including that his or her medical specialty or personality and or practice style was not perceived to be a good fit formed medical group would then affiliate with a larger organization seeking to acquire group practices a steering committee of six uhmg physicians was formed for purposes of exploring an affiliation letters announcing the physicians' interest in forming a medical group and affiliating with a larger organization were sent to five potential acquirers u c -davis medical center foundation health corp woodland clinic mercy healthcare of sacramento and sutter health all of which were seeking to acquire or affiliate with medical practices b rejection of foundation health corp affiliation the steering committee met and negotiated with representatives of the foregoing entities and recommended that the group affiliate with foundation health corp foundation foundation was an hmo operated for profit and publicly traded it had embarked on a course of becoming a kaiser model hmo ie one that acquired medical practices as a means of expanding its patient base or market share in california foundation had offered what steering committee members believed was the most generous financial consideration including substantial cash payments for the intangible assets or goodwill associated with the uhmg physicians' practices foundation considered the uhmg physicians more valuable to it as a medical group rather than individual practices because its experience had shown that existing working arrangements between physicians such as call schedules reduced the management effort required of foundation in organizing independent physicians to work together when the steering committee presented its recommendation which had not been unanimous to the group it was soundly rejected the remaining uhmg physicians including several of petitioners were vehemently opposed to any affiliation with foundation most had had unpleasant experiences with foundation's unwillingness to approve certain drugs and procedures they had recommended for patients foundation employed formularies which were approved lists of drugs the departure from which when prescribing for patients required substantial justification by the physician this and other foundation practices which many of petitioners attributed to foundation's for-profit business-driven orientation caused petitioners to fear a significant loss of professional autonomy were they to practice medicine as employees of foundation iv acquisition by sutter health a selection of sutter health the discussions with foundation were terminated and after some consideration of the remaining potential acquirers petitioners and the other uhmg doctors decided to pursue an affiliation with sutter healthdollar_figure sutter health was the parent woodland clinic had offered very little in the steering committee's view as negotiations revealed that it was merely interested in the uhmg physicians' joining its organization continued corporation of a regional health care system comprising a wide range of inpatient and outpatient clinics as well as acute care hospitals located in northern california sutter health had a sec_501 subsidiary sutter medical foundation smf that operated group medical practices that were integrated with sutter health's affiliated hospitals in an integrated delivery system smf operated its group medical practices through professional service agreements with groups of local physicians sutter health hoped to expand into the davis area in by acquiring a local medical group to integrate with its hospitals in the area to accomplish this sutter health envisioned having smf purchase the assets of local physicians and enter into a professional services agreement with those physicians organized as a medical group acquiring a physician group was important to sutter health as it represented an immediate roster of patients for its clinics and acute care hospitalsdollar_figure many of the uhmg physicians had privileges at the existing sutter health hospital in davis and had been involved in the continued individually moreover woodland typically required physicians it employed to sign noncompete_agreements and petitioners were unwilling to agree to such restrictions the committee terminated discussions with u c -davis and mercy healthcare for reasons not fully disclosed in the record at least one uhmg physician believed u c -davis medical center was too large and bureaucratic smf was not interested in contracting with physicians individually design of a new state-of-the-art sutter davis hospital scheduled to open in date b negotiations negotiations between smf and physician representatives of uhmg began in and continued through most of the discussions covering the consideration that petitioners would receive for their medical practices were protracted and sometimes acrimonious unlike foundation sutter health was unwilling to pay anything for the intangible assets or goodwill that might be associated with petitioners' medical practices sutter health was unwilling to do so for two reasons first and principally because sutter health's management believed that doing so might constitute a crime under the medicare and medicaid antikickback statute u s c sec 1320a-7b b prohibiting payments for referrals of patients eligible for medicare or medicaid and sutter health's nonprofit tax-exempt subsidiaries including smf provided substantial goods and services for which payment was made under medicare and medicaid the associate general counsel of the u s department of health and human services had written a letter on date in response to a request from the internal_revenue_service office of the associate chief_counsel for employee_benefits and exempt_organizations for the department's views concerning the application of the medicare and medicaid antikickback statute u s c sec 1320a-7b b in the case of transactions involving the acquisition of physician practices by tax-exempt hospitals and other health care providers the letter widely circulated in the nonprofit health care sector had expressed the view that payments made in connection with the acquisition of physician practices that were in excess of the fair_market_value of the hard assets of the practice including payments for goodwill patient lists or patient records might be considered payments for patient continued second because sutter health's management believed on the basis of their projections of the financial performance of the uhmg physicians' group after acquisition that any additional payment for intangibles would have rendered the deal financially nonviable for sutter health sutter health's management anticipated that petitioners and the other uhmg physicians could be persuaded to affiliate with sutter health through additional incentives such as being given a management role through participation in various management committees of smf and sutter health many of petitioners were greatly concerned that they not be required to sign any noncompete agreement in connection with their affiliation with a larger health care organization it was vitally important to them to be able to terminate their affiliation in the event they judged it unsatisfactory and resume the practice of medicine in the davis california area without having to relocate many were familiar with the tribulations of physicians in the area who had affiliated with the woodland clinic which required affiliating physicians to sign noncompete_agreements petitioners were aware that when certain woodland clinic physicians sought to terminate their relationships with the clinic they became embroiled in protracted litigation over continued referrals in violation of the antikickback statute violations of the statute could result in criminal penalties and or exclusion from participation in medicare and medicaid programs the noncompete_agreements petitioners were determined to avoid that possibility at some point in the negotiations petitioners and the other uhmg physicians decided to pursue exclusively an affiliation with sutter health thereafter they retained an attorney peter grant to advise them with respect to the transaction with smf mr grant whose fees were paid_by smf was experienced in matters affecting health care organizations including acquisitions of physician practices mr grant recommended that in light of sutter health's unwillingness to pay cash for goodwill or similar intangible assets associated with the physicians' practices petitioners should consider donating their practice intangibles to smf and claiming charitable_contribution deductions for their values mr grant recommended that petitioners structure the transfers of the intangibles as donations because that technique had been used in connection with an acquisition of a group medical practice by a nonprofit medical foundation friendly hills healthcare foundation for which mr grant had served as an adviser mr grant had received a written_determination in the form of a determination_letter granting sec_501 tax-exempt status to friendly hills healthcare foundation where it had been represented that the medical group physicians would make donations of an aggregate portion of the transferred assets including intangible assets to the foundation and claim charitable_contribution deductions for proportionate amounts of the aggregate donation friendly hills determination_letter in addition mr grant was familiar with the annual exempt_organizations continuing professional education technical instruction program manuals including the manual for which expressly contemplated a charitable donation as one method by which a nonprofit corporation might acquire assets from an existing group medical practice in connection with its acquisition of the practicedollar_figure c acquisition transaction in general to effect sutter health's acquisition of the medical practices of the uhmg physicians including petitioners who wished to affiliate with it a number of steps were taken as discussed below first sutter health and the affiliating physicians arranged for an appraisal of the business_enterprise value of the to-be- formed medical group as well as a separate appraisal of the tangible assets that would be transferred to smf as part of the acquisition in date sutter health retained an investment banking firm houlihan lokey howard zukin houlihan to see exempt_organizations continuing professional education technical instruction program for fy dept of treasury internal_revenue_service training pincite perform an analysis of the davis medical group a group medical practice currently being formed comprised of thirty- five primary care physicians and to render an opinion regarding the fair_market_value of the aggregate assets of the davis medical group exclusive of any benefit or element of value conferred upon sutter health as a consequence of its current or proposed relationship with davis medical group and with consideration of proposed posttransaction compensation and benefits to the physician group houlihan also agreed to allocate the appraised value of davis medical group to each of its physician shareholders using a method to be agreed upon in consultation with the uhmg steering committee but the agreed-upon method had to be acceptable to houlihan the retainer agreement further provided that houlihan would arrange for an appraisal of the hard assets by a qualified third party for a separate fee second shortly after houlihan was retained a corporation was formed to serve as the entity for the medical group to be formed by certain of the uhmg physicians including petitioners for purposes of the acquisition of their medical practices by smf on date the community health associates multispecialty medical group inc d b a sutter west medical group was incorporated as a california professional medical corporation swmg professional services agreement psa swmg thereupon entered into a professional services agreement psa with smf on date to become effective on date subject_to the conditions precedent that at least primary care physicians associated with the uhmg ipa would become shareholder-employees of swmg and sell their medical practices to smf under prescribed asset purchase agreements the psa had a 2-year term subject_to renewal pursuant to the psa swmg agreed to provide professional services through its member physicians exclusively to the patients of smf's group practice program in a prescribed service area generally the davis california region so as to become part of a comprehensive health care delivery system involving smg swmg and sutter health's hospitals and other health care facilities the physicians rendering the professional services on behalf of swmg were to be under contract with swmg pursuant to agreements complying with the terms of the psa which included the proviso that the physicians would provide professional services solely to smf through swmg with an exception for reasonable amounts of unpaid volunteer work smf agreed to provide and maintain clinic locations and equipment all necessary nonphysician personnel professional liability insurance coverage and accounting and billing services as well as maintenance of patient records under the psa all patients seen by the swmg shareholder physicians were deemed to be the patients of smf's group practice program and all income from the rendering of professional services to these patients was to accrue to smf the psa contained a noncompete provision under which swmg and its physician shareholder employees were prohibited from participating in the ownership management operation or control of any business or person providing health care services within the service area covered by the agreement however specifically exempted from this prohibition was any swmg physician who left the employment of swmg pursuant to the psa swmg would receive compensation_for its provision of professional services equal to a percentage of net14 revenues from patients as follows dollar_figure percent15 of fee-for- service revenue to percent of capitation revenue depending on average monthly levels and a sliding scale from for this purpose net revenue consisted in the case of fee-for-service revenues of gross revenues less an estimated percentage to account for contractual discounts and bad_debts and in the case of capitation revenue of gross revenue less amounts equal to the cost of third-party administration cost of ancillary services and other miscellaneous costs net_revenues for this purpose were not offset by smf's expenses of providing clinic locations nonphysician personnel or administrative services such as billing or maintaining patient records the parties amended the psa wherein the fee-for-service percentage was initially set pincite percent to reflect the percentage noted above on date retroactive to date to percent for the first dollar_figure of risk_pool revenue with a percent17 share of amounts above dollar_figure swmg agreed to compensate its physician members including petitioners from the foregoing share of revenues in addition the psa provided a guaranty or floor on the annual compensation that swmg and through swmg its member physicians would receive generally equal to percent of the total designated annual compensation amounts for swmg's member physicians the designated annual compensation amounts were set individually for each member and ranged for full-time practitioners from a high of dollar_figure for petitioner elise r smith-hoefer to a low of dollar_figure for petitioner james w eusebio finally the psa provided for the payment of a physician access bonus described as follows a critical element necessary to maintain an integrated health system is physician access to provide an incentive to swmg to form and sustain a group smf will pay swmg a physician access bonus the psa nowhere provided or required that the employment agreement between swmg and each swmg physician provide that swmg physicians maintain open practices ie accept new patients notwithstanding existing patient loads provisions governing the assignment of patients to swmg the record does not define risk_pool revenue as with capitation revenues the share of risk_pool revenues noted above was the product of a subsequent amendment having been initially set at a flat percent physicians were contained in the employment agreements between swmg and each swmg physician discussed below the physician access bonus was dollar_figure for each of swmg's full-time physicians plus a prorated portion of dollar_figure for each of up to five part-time physicians forty-four percent of the amount so calculated was payable months after the date effective date of the psa date with the balance payable in two 28-percent installments on the first and second anniversaries of the psa's effective date when the psa was renegotiated for the period after its initial 2-year term there was no comparable provision for a physician access bonus smf did not pay physician access bonuses in connection with its acquisition of any other physician practices the psa also secured for swmg a role in the governance of smf pursuant to the psa swmg was entitled to designate one of its member physicians to serve as a voting member of smf's board_of directors during the first year of the agreement and one to serve as a nonvoting member for the term of the agreementdollar_figure swmg was also entitled to designate representatives on various management and planning committees of smf and sutter health in addition as one of smf's contracting medical groups swmg was entitled to nominate three of the seven members of smf's area smf also agreed to facilitate discussions between swmg and sutter health to evaluate and restructure provisions regarding permanent physician members of smf's board_of directors governance council the function of which was to oversee the day- to-day operations of the group medical practices in swmg's service area and to provide advice to smf's board_of directors with respect to all policy matters affecting that service area finally smf agreed under the psa to include the swmg member physicians' clinic locations among its clinic locations and to refrain from making changes in clinic locations during the term of the agreement without the approval of swmg physician employment agreements peas and asset purchase agreements apas the concluding steps of the affiliation of the uhmg physicians with sutter health were effected during the latter half of date and consisted of the purchase of a share of swmg's stock by each affiliating physician including petitioners coupled with his or her execution effective date of a physician employment agreement pea with swmg and an asset purchase agreement apa with smf smf's obligation to purchase and each affiliating physician's obligation to sell his or her medical practice pursuant to an apa was preconditioned upon the physician's having become a shareholder and employee of swmg and the psa between swmg and smf having become effective as noted a precondition to the psa's becoming effective was the requirement that at least of the uhmg physicians become shareholders of swmg this had occurred by the end of date by which time uhmg physicians had done so accordingly the swmg shareholder physicians sold their practices pursuant to the apas and became employees of swmg pursuant to the peas on date the peas between swmg and the affiliating physicians including petitioners were substantially identical except for the compensation and benefit amounts to be paid to the physicians under the agreements and were effective date for a term of year renewable annually each petitioner agreed to practice medicine full time and exclusively for swmg except for reasonable amounts of unpaid volunteer work and to provide medical services solely to smf and its group practice patients swmg was given the exclusive right to allocate patients among its employees with due regard to the source of the patients the patient's preference with respect to choice of physicians the specialty and skills of its employees and their workload however smf was given final authority over acceptance or refusal of any patient the peas provided that persons treated by physicians pursuant to the agreement were patients of smf and that smf was solely entitled to all fees for the services rendered by the physicians upon the termination of a physician's employment under the pea the physician was not entitled to take or use any confidential or proprietary information of swmg including patient lists and patient medical records the peas provided in addition that the physician shall not use any information obtained in the course of his or her employment with swmg for the purpose of notifying patients of swmg of the termination of his or her employment or of his or her willingness to provide medical services provided however the departing physician may give written notice to the departing physician's patients named in the departing physician's patient list furnished to smf on or before the date effective date of the pea announcing the departing physician's separation from swmg and his or her new practice location and offering the patient an opportunity to choose whether his or her patient records should remain with smf or be transferred to the departing physician we shall hereinafter refer to the foregoing patient notification right together with the psa's exemption from its noncompete provision for swmg physicians who ceased employment with swmg as the free-to-compete provision each affiliating uhmg physician or partnership including petitioners agreed to sell his her or its medical practice assets to smf pursuant to an apa although each seller entered into a separate apa with smf the apas were virtually identicaldollar_figure pursuant to article of those agreements smf agreed to purchase from each seller all of the fixtures and personal_property of every kind and description whether tangible or intangible and wherever located used in the operation of the seller's business those assets included the seller's fixed assets the apas were prepared from master agreements that were customized for each seller equipment furniture fixtures inventory and supplies records excluding patient records licenses and permits to the extent transferrable under applicable law and any intangibles which were part of the seller's medical practice each seller retained his her or its cash and accounts_receivable each seller was given an equal and joint_ownership interest with smf in all patient lists and patient medical records used in the seller's business smf agreed to assume contractual and lease liabilities article dollar_figure of each apa provided seller and buyer believe that the purchase_price of the assets is less than their fair_market_value the difference between the purchase_price and the fair_market_value of the assets is referred to as the contribution at the closing seller will irrevocably and unconditionally donate the contribution to buyer to be used in furtherance of its charitable purposes if seller chooses to claim a charitable_contribution_deduction for the contribution then subject_to the following conditions buyer upon the written request of seller agrees to acknowledge receipt of the contributed_property by executing part iv donee acknowledgment of a properly completed irs form_8283 noncash charitable_contribution supplied by seller a seller must obtain from a duly qualified independent third-party appraiser an appraisal the appraisal of the value of the seller's business that complies with the standards of revrul_59_60 including its later modification and amplifications b the appraisal must be made as of a date no more than sixty days prior to the closing date as defined in section c the claimed fair_market_value of seller's charitable_contribution must not exceed the contribution as determined by the appraisal the apa further provided that each seller was required to use seller's best efforts to preserve seller's present business relationship with suppliers patients and others having business relationships with seller and to cooperate with smf's attempts to retain the services of the employees of seller's business following the closing to the extent that smf decides to attempt to employ any such employees houlihan and narvco appraisals houlihan issued its appraisal houlihan appraisal on april dollar_figure the houlihan appraisal described swmg as a newly formed group of thirty-eight physicians who have practiced in the city of davis for many years using a discounted cashflow approach the houlihan appraisal concluded that as of date and currently the fair_market_value of the fixed and intangible assets excluding working_capital of swmg is reasonably stated as dollar_figure million the tangible assets of the affiliating physicians' practices were valued separately by narvco enterprises inc narvco the standard used by narvco in valuing the tangible assets namely value in use was directed by smf and the swmg physicians after they had agreed that it was appropriate under the apas each respondent contends and we agree that the houlihan appraisal is hearsay it was not offered as an expert report under rule f nonetheless it was the appraisal relied on by petitioners in the returns and it is relevant for various nonhearsay purposes swmg physician received payment for the tangible assets of his or her medical practice equal to the appraised value determined by narvco the aggregate amount_paid by smf for the tangible assets of the swmg physicians' practices was dollar_figure allocation of value of intangibles swmg entered into a further retainer agreement with houlihan on date pursuant to which houlihan would provide an opinion with respect to the appropriateness of the allocation of the intangible value of swmg among the individual shareholders of swmg pursuant to the asset purchase agreement apa between swmg and sutter health no such opinion is in the record earlier in an date letter houlihan had advised dr silva chairman of the swmg steering committee that an allocation could be made upon one or a combination of the following three methods on the basis of each physician's contribution to revenue on the basis of each physician's contribution to income or on the basis of each physician's roster of active patients the formula for allocating each swmg physician's proportionate share of the estimated intangible value of swmg was devised however not by houlihan but by one of petitioners namely dr levin dr levin described his allocation to be used by each swmg physician for purposes of calculating his or her charitable_contribution_deduction arising from the bargain sale of his or her medical practice to smf in a date letter dr levin calculated that the aggregate value of the intangible assets that had been contributed by the swmg physicians to smf was equal to the business_enterprise valuation of swmg as determined by houlihan dollar_figure million less the aggregate value of the amount_paid by smf to the swmg physicians for the fixed assets of their practices as determined by narvco dollar_figure less the aggregate accounts_receivable estimated to be collectible by the swmg physicians as of date the transfer date dollar_figure the residual dollar_figure was assumed to represent the value of the intangible donation to smf this aggregate value was then allocated among the swmg physicians who sold their medical practices to smf pursuant to a formula devised by dr levin that formula allocated i percent of the aggregate value on the basis of each physician's share of gross revenues generated in the year preceding the transfer to smf ii percent on the basis of each physician's years in the community with up to a maximum of years being counted and iii percent on the basis of each physician's share of the aggregate fixed assets transferred to smf by the swmg physicians v petitioners' and smf's returns on their returns petitioners claimed charitable_contribution deductions for the transfer to smf of the intangible assets associated with their medical practices in amounts consistent with dr levin's allocations as follows docket no petitioner deduction claimed 1dollar_figure derby big_number droubay big_number eusebio big_number harris big_number hirsch big_number smith-hoefer big_number kennedy big_number levin big_number smith-maclean big_number patterson silva big_number women's health assoc 3big_number big_number watts-white because the charitable_contribution_deduction claimed on schedule a itemized_deductions of the derbys' return dollar_figure in cash contributions plus the dollar_figure noncash portion at issue in this case exceeded percent of adjusted_gross_income the derbys' charitable_contribution_deduction was limited to dollar_figure respondent denied a deduction for any amount in excess of dollar_figure and increased the derbys' income by dollar_figure although it appears that the deduction disallowance should not have exceeded dollar_figure the difference between dollar_figure and dollar_figure claimed on an amended_return this is the aggregate amount of the charitable_contribution_deduction related to the smf transaction that the partnership allocated to the two partners dr schimmel dollar_figure and dr conrad-forest dollar_figure on the partnership return the forms provided for each partner list a charitable_contribution_deduction of dollar_figure for each there is no evidence in the record that accounts for the discrepancy attached to each petitioner's return was a form_8283 noncash charitable_contributions in support of the charitable_contribution_deduction claimed for the transfer of intangible assets to smf part iii certification of appraiser of section b of the form_8283 was executed by houlihan and dated date the date of the houlihan appraisal part iv donee acknowledgment of section b of the form_8283 was executed on behalf of smf by karl silberstein vp and dated date on its return form_990 return of organization exempt from income_tax smf did not report as contributions received any donations of intangible assets or goodwill from petitioners or any other swmg physician vi dutcher appraisal after respondent commenced an examination of petitioners' returns petitioners' counsel in this case retained another appraiser ernest e dutcher managing member of national business appraisers l l c to independently determine the market_value of the intangible assets of swmg as of date assuming a sale to a qualified buyer who could either be a for-profit entity or a c corporation mr dutcher's appraisal dutcher appraisal postulated that the value of the aggregate intangibles of the swmg physicians was equal to swmg's business_enterprise value less swmg's i implied working_capital and ii fixed assetsdollar_figure mr dutcher derived the business_enterprise value of swmg by taking the weighted average of what he computed to be swmg's value based on an income_method percent an asset method percent and a market method percent the income value was based upon a discounted future distributable earnings approach whereby an estimate of swmg physicians' aggregate revenues for was projected forward and the future after-tax distributable earnings then discounted to present_value producing a business_enterprise value on date of dollar_figure in calculating what swmg's future distributable earnings would be mr dutcher assumed that the expense of physician compensation would equal the national median for the the dutcher appraisal treated the fixed assets of swmg as equal to the fixed assets of the medical practices of each of the swmg physicians or partnership who transferred his or her or its practice to smf swmg did not exist as an operating entity until date mr dutcher treated as swmg's revenues the estimated aggregate revenues of the uhmg physicians who transferred their practices to smf plus the revenues of of the hired physicians in swmg who did not have ownership interests in a medical practice when the affiliation with smf consummated western region for a weighted average of the medical specialties comprising swmg or dollar_figure percent the asset value was based upon a capitalization of excess earnings approach in making his computations under the excess earnings approach mr dutcher used the narvco appraised value of the tangible assets of the medical practices of the uhmg physicians who transferred their practices to smg namely dollar_figure as the value of swmg's fixed assets mr dutcher's estimate of the business_enterprise value of swmg computed under the excess earnings approach was dollar_figure finally mr dutcher used a market approach whereby he derived a business_enterprise value for swmg based on a comparison with price earnings ratios of publicly traded health care companies with a 1-percent discount for swmg's smaller size a 35-percent premium reflecting control and a discount for lack of marketability of percent resulting in an indicated value of dollar_figure weighting the three values in the manner previously noted produced a business_enterprise value of dollar_figure as noted mr dutcher treated the value of swmg's intangible assets as swmg's business_enterprise value dollar_figure less i mr dutcher's figures were taken from a physician compensation survey based on data from a report by the center for research in ambulatory health care administration physician compensation and production survey report based on data implied working_capital estimated a sec_4 percent of net revenue in accordance with industry standards or dollar_figure and ii fixed assets narvco's dollar_figure appraised value producing an estimated value for swmg's intangible assets of dollar_figure mr dutcher further opined that swmg's intangible value represented a bundle of intangible assets including assembled workforce patient records provider contracts trademarks and tradename and practice goodwill dollar_figure for purpose of allocating the dollar_figure value for swmg's intangible assets to the swmg physicians mr dutcher simply adopted the same formula devised by dr levin the dutcher appraisal offered no analysis of the appropriateness of dr levin's formula the business_enterprise value of swmg as estimated in the houlihan and dutcher appraisals differed by only percent in mr dutcher's view substituting an amount for implied working_capital based on industry standards instead of measuring actual current_assets and liabilities provided a more accurate measure of the business_enterprise value of a going concern since the level of current_assets and liabilities fluctuates greatly in mr dutcher's view the goodwill of a medical or other professional practice consists of practice goodwill which is associated with the entity and professional goodwill which is associated with the individual according to mr dutcher the practice goodwill of a medical practice generally consists of such items of value as patient records provider contracts assembled workforce trademarks and tradenames and going_concern_value professional goodwill in his view results from the charisma knowledge skill and reputation of a specific practitioner is not transferable and has no economic value dollar_figure and dollar_figure respectively however the aggregate value of swmg's intangible assets estimated by the dutcher appraisal dollar_figure differed markedly from the amount postulated by dr levin through the use of his formula dollar_figure since the dutcher appraisal and dr levin's formula both started with substantially the same figure for swmg's business_enterprise value and both subtracted an identical figure for fixed assets dollar_figure the marked difference in their outcomes is attributable to the fact that dr levin believed that the swmg physicians' accounts_receivable dollar_figure as of date also needed to be subtracted and that no adjustment needed to be made for working_capital whereas the dutcher appraisal postulated that all current_assets and liabilities ie including accounts_receivable were best accounted for by subtracting an amount for implied working_capital which was estimated as dollar_figure the difference between the dutcher appraisal's working_capital figure and dr levin's accounts_receivable figure when added to the approximately percent difference in the dutcher and houlihan estimates of swmg's business_enterprise value accounts for the discrepancy in the estimates of swmg's aggregate intangible value by dr levin and the dutcher appraisal in his appraisal mr dutcher also asserted that it is my opinion the physician compensation offered swmg shareholders by sutter had no market_value beyond the value of their professional medical services the dutcher appraisal contains no further discussion or analysis purporting to support this proposition the dutcher appraisal does however contain a physician compensation survey which sets forth the national median ratios for the western region of physician compensation to net_revenues for listed medical specialties using a weighted average of those published ratios the dutcher appraisal's physician compensation survey shows that the weighted average of the national median ratios of compensation to revenue for the specialties mix of the swmg physicians was dollar_figure percent as previously noted the psa entered into between swmg and smf provided for compensation to swmg equal to dollar_figure percent of fee- for-service revenue to percent of capitation revenue and at least percent of risk_pool revenue vii issues related to specific petitioners a the kennedys on schedule c of the kennedys' return they reported dollar_figure of gross_receipts from dr kennedy's medical practice the notice_of_deficiency issued to the kennedys increased reported schedule c gross_receipts by dollar_figure to dollar_figure b the derbys on schedule e supplemental income and loss part ii income or loss from partnerships_and_s_corporations of the derbys' return they reported dollar_figure of nonpassive_income from schedule_k-1 shareholder's share of income credits deductions etc attached to the form_1120s u s income_tax return for an s_corporation filed by dr derby's wholly owned professional_corporation charles a derby m d inc the referenced schedule_k-1 states that dr derby's share of his s corporation's ordinary_income from business activities was dollar_figure the notice_of_deficiency issued to the derbys increased their income by dollar_figure the difference between the foregoing figures on the schedules k-1 and e opinion i petitioners' entitlement to charitable_contribution deductions for their transfers of intangible assets to smf a transfer without adequate_consideration petitioners contend that as part of the transfer of their medical practices to smf they each made a charitable_contribution to that entity of the intangible assets of the practices respondent determined that the deductions petitioners claimed on account of the charitable_contributions are not allowable and we must decide the extent if any to which they may be deducted petitioners bear the burden of proving their entitlement to those deductions see 503_us_79 308_us_488 292_us_435 see also rule a dollar_figure sec_170 generally allows a taxpayer a deduction for any charitable_contribution as defined in sec_170 made during the taxable_year sec_170 defines the term charitable_contribution as a contribution or gift to or for_the_use_of certain specified organizations respondent has not disputed that smf was a qualified recipient of a charitable_contribution as required by sec_170 if a charitable_contribution is made in property other than money the amount of the contribution is generally the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs f air market_value for this purpose is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs a charitable_contribution is allowable as a deduction only if verified under regulations prescribed by the secretary sec_170 including certain substantiation requirements provided in sec_1_170a-13 income_tax regs in addition no deduction for any contribution in excess of dollar_figure is allowed petitioners concede that sec_7491 does not apply in this proceeding unless the taxpayer substantiates it by a contemporaneous written acknowledgment by the donee organization sec_170 the question of what constitutes a contribution or gift_for purposes of sec_170 has been the subject of considerable caselaw some years before the transaction at issue in this case the supreme court provided the following guidance the legislative_history of the contribution or gift limitation of sec_170 though sparse reveals that congress intended to differentiate between unrequited payments to qualified recipients and payments made to such recipients in return for goods or services only the former were deemed deductible the house and senate reports on the tax bill for example both define gifts as payments made with no expectation of a financial return commensurate with the amount_of_the_gift using payments to hospitals as an example both reports state that the gift characterization should not apply to a payment by an individual to a hospital in consideration of a binding obligation to provide medical treatment for the individual's employees it would apply only if there were no expectation of any quid pro quo from the hospital 490_us_680 citations omitted thus a payment of money or transfer of property generally cannot constitute a charitable_contribution if the contributor expects a substantial benefit in return 477_us_105 see also 902_f2d_1540 fed cir 449_f2d_413 sewing machine manufacturer not entitled to charitable_contribution_deduction for sale of sewing machines to public schools at discount given the expectation that students' use would result in future increases in sales 54_tc_249 no charitable_contribution_deduction for payment to effect adoption of child the supreme court has further instructed that in ascertaining whether a given payment or property transfer was made with the expectation of any return benefit or quid pro quo we are to examine the external structural features of the transaction which obviates the need for imprecise inquiries into the motivations of individual taxpayers hernandez v commissioner supra pincite in hernandez where the supreme court found a lack of donative_intent in the taxpayers' payments to the church of scientology for certain auditing and training sessions the external features cited by the court included the church's establishment of fixed price schedules for the sessions calibrated to length and level of sophistication the provision of refunds if session services went unperformed and the categorical prohibition on providing the sessions for free these external features revealed the inherently reciprocal nature of the exchange involving the payments and the services provided by the church a taxpayer who receives or expects to receive a benefit in return for a purported contribution may nonetheless be allowed a deduction if the money or property transferred clearly exceeds the benefit received and the excess is given with the intent to make a gift where the size of the payment is clearly out of proportion to the benefit received it would not serve the purposes of sec_170 to deny a deduction altogether a taxpayer may therefore claim a deduction for the difference between a payment to a charitable_organization and the market_value of the benefit received in return on the theory that the payment has the dual character of a purchase and a contribution see eg revrul_67_246 cum bull price of ticket to charity ball deductible to extent it exceeds market_value of admission united_states v am bar endowment supra pincite a taxpayer claiming a charitable_contribution_deduction under the dual character theory however must at a minimum demonstrate that he purposely contributed money or property in excess of the value of any benefit he received in return id pincite see also 282_f3d_610 9th cir affg tcmemo_2000_118 petitioners argue that they transferred their medical practices to smf a sec_501 organization in a transaction in which they agreed to accept a cash payment equal to the value of the tangible assets of their respective practices and no consideration for the intangible assets because a payment for goodwill would have violated federal_law because they received no consideration for the intangible assets they made a contribution thereof with the requisite donative_intent petitioners contend in petitioners' view the value of that contribution is equal to each petitioner's allocable share of the fair_market_value of the intangible assets of the medical group swmg formed when the transfers were made as estimated by expert appraisal the allocation to each petitioner of a share of the value of the intangible assets of the newly-formed medical group though performed by a nonexpert dr levin one of petitioners was reasonable petitioners argue and was ratified by expert opinion in addition petitioners argue the commissioner indicated in a determination_letter and in certain training manuals that a charitable_contribution_deduction was available in similar circumstances for the transfer of medical practice intangible assets in connection with the acquisition of a group medical practice by a sec_501 organization consequently petitioners contend respondent has a duty_of_consistency with the foregoing in his litigating position in this case respondent disputes all of petitioners' arguments respondent contends that petitioners have failed to show that the value of the assets they transferred to smf including any intangible assets of their medical practices exceeded the values of the consideration each received in exchange therefor consequently respondent argues petitioners have failed to satisfy the test outlined in united_states v am bar endowment supra respondent further argues relying on united_states v am bar endowment supra and hernandez v commissioner supra that petitioners lacked donative_intent in light of the substantial benefits that they expected to and did in fact receive in return for the transfers of their medical practice intangibles respondent also takes issue with numerous aspects of the valuation of the intangible assets purportedly transferred by petitioners to smf finally respondent argues that petitioners have failed to satisfy the substantiation requirements of sec_1_170a-13 income_tax regs and sec_170 we agree that petitioners have failed to satisfy the requirements for a charitable_contribution_deduction while petitioners seek to characterize the transaction between themselves and smf as the sale of the tangible assets of their medical practices for cash equal to their value coupled with the transfer of their medical practice intangibles to smf for no consideration that characterization ignores a significant additional element of consideration they received namely future employment with smf on carefully delineated terms the agreements securing the terms of petitioners' future employment ie the psa between swmg and smf and the peas between swmg and each swmg physician were integral to and legally interdependent with the agreements under which petitioners transferred their medical practice assets to smf i e the apas each of the foregoing agreements was contingent upon the other thus the transfer of petitioners' intangible assets to smf was part of an integrated transaction in which petitioners also agreed to provide future services through swmg and transfer tangible assets to smf in exchange for smf's agreement to pay them cash and to employ them through swmg27 pursuant to specified terms the transaction had an inherently reciprocal nature hernandez v commissioner u s pincite the record demonstrates that sutter health clearly wanted the swmg physicians' intangible assets a significant portion of which consisted in their patient roster and the expectation of continued patronage from those patientsdollar_figure sutter was engaged in a strategy of expansion into the davis area by means of acquiring existing medical practices to become part of an integrated delivery system with its hospitals sutter also had a nearly completed hospital in davis for which it needed to ensure an adequate patient base another portion of petitioners' goodwill their established reputation as efficient cost-effective practitioners increased their desirability to sutter the negotiations over the terms of the acquisition transactions were protracted and sometime sec_27 under the integrated and legally interdependent agreements petitioners were obligated to form swmg and to enter into contracts to provide their medical services exclusively to swmg under stated terms and smf was obligated to contract with swmg for the medical services provided by petitioners and the other swmg physicians the obligation of smf to purchase and petitioners' obligation to sell the tangible and intangible assets of their medical practices was contingent on the foregoing we note that the psa provided that once the transaction was consummated all patients treated by the swmg physicians were deemed to be the patients of smf subject_to the physicians' rights to reclaim patients under the free to compete provision in addition the apa obligated the swmg physicians to use their best efforts to retain existing patients acrimonious according to the testimony of participants it is clear from this testimony that the swmg physicians negotiated aggressively for the best terms they could get the intensity of the negotiations is reflected in the written agreements which were amended late in the discussions to increase the percentages of net revenue that were to be paid to the swmg physicians for given categories of revenue significantly an official of smf who participated in the negotiations testified that smf not only could not pay anything for the swmg physicians' intangibles but would not explaining that smf's refusal to pay any cash for the intangibles was based both on the possible legal proscriptions and on smf's unwillingness to pay anything for the intangibles because according to smf's financial projections to do so would render the transaction financially infeasible for smf in sum the swmg physicians extracted from smf all that smf believed it could provide if the affiliation with the physicians were to remain economically viable the consideration received in the transaction by petitioners and the other swmg physicians included employment with compensation to their medical group set at a minimum of to dollar_figure percent of net_revenues with a guaranteed floor a dollar_figure physician access bonus for each physician rights to participate in the management of smf greater professional autonomy than was perceived to be available from other potential acquirers of their medical practices and rather than a noncompete agreement the free to compete provision which secured for each petitioner the express right upon his or her termination of employment with swmg smf to have his or her patients as of the date of affiliation with smf notified of the departure and given the option of having the patient's medical records transferred to the departing physician in addition when petitioners' circumstances before the transaction are considered a second tier of benefits they secured in the transaction with smf becomes apparent first petitioners solved their core economic problem arising from the advent of managed care namely the risk of loss from having patients requiring extraordinary care after the transaction by virtue of the minimum compensation guaranties this risk was largely transferred to smf which could better manage it given smf's greater patient population and resources second as a result of their affiliation with a relatively large health care organization petitioners secured the benefits of greater leverage in negotiating contracts with hmo's and greater efficiencies in providing care with any resulting enhancement in revenues inuring to their benefit by virtue of swmg's compensation being determined as a percentage of net_revenues in sum by transferring their practices to smf in the transaction at issue petitioners ensured for themselves the continued ability to maintain or improve their accustomed level of earnings from the practice of medicine-- something they had concluded was not likely to be possible had they continued to maintain solo or small_group practices the linchpin of petitioners' claim of entitlement to a charitable_contribution_deduction is their argument that none of the foregoing consideration was received in exchange for the intangible assets of their medical practices which consisted essentially of goodwill or going_concern_value petitioners contend that they received no consideration for their goodwill from smf because any payment for goodwill by smf was proscribed by law clearly none of the consideration from smf was denominated as a direct payment for the intangible assets of petitioners' medical practices however given the integrated nature of the transaction sutter health's desire to obtain petitioners' patient roster and other goodwill and the intensity of the negotiations we are persuaded that petitioners' intangible assets functioned as leverage in the negotiations and that their transfer to smf resulted in an increase in the total consideration petitioners received in the transaction thus the claim that petitioners received no consideration for their intangible assets is contradicted by the substantive evidencedollar_figure we are aware that the parties to the transaction went to some lengths in the apas to memorialize that each swmg physician as seller and smf as buyer believed that the purchase_price for the medical practice assets was less than their fair_market_value and that the seller was therefore donating to the buyer the continued since petitioners received consideration for their intangibles their charitable_contribution deductions fail unless they can show pursuant to the theory approved in 477_us_105 that the transfer of their intangibles to smf had a dual character as both a transfer for consideration30 and a contribution to do so however petitioners must at a minimum demonstrate that they purposely contributed money or property in excess of the value of any benefit they received in return id pincite see also sklar v commissioner f 3d pincite petitioners have not shown that the value of what they transferred to smf exceeded the value of the benefits they received in return as noted above those benefits included in continued excess of fair_market_value over the purported purchase_price in our view this provision is a self-serving attempt to support the claim for a charitable deduction contribution as discussed hereinafter the swmg physicians received many other kinds of consideration in connection with the integrated transaction the effort in the apas to allocate any consideration away from the intangible assets was self-serving for the swmg physicians and a matter of indifference for smf notably notwithstanding the apas' characterization of a contribution of intangible assets smf did not report the receipt of any such contributions on its form_990 for 477_us_105 and the revenue_ruling therein approved by the supreme court rev_rul c b both involved transfers of cash for goods or services that purportedly had dual characters as purchases and contributions the same principle applies however to a transfer of property for consideration see eg 902_f2d_1540 fed cir such as the transfer of the assets of petitioners' medical practices at issue the first instance employment that was compensated with shares of revenue to dollar_figure percent that significantly exceeded the median share of revenue dollar_figure percent devoted to physician compensation in petitioners' specialties a dollar_figure physician access bonus for each swmg physician including petitioners an absence of restrictions on establishing a competing medical practice in the event of cessation of employment with smf and greater economic security in the managed care environment other petitioners strenuously argue that the physician access bonuses were consideration for the swmg physicians' agreement to maintain open practices ie to accept new patients notwithstanding existing patient loads accordingly petitioners contend the physician access bonuses could not have served as consideration for the swmg physicians' transfer of their medical practice intangibles petitioners' argument is unpersuasive as with petitioners' broader claim that no consideration was paid for their intangible assets the argument depends upon segregating elements of consideration that were part of an integrated and intensely negotiated agreement the extensive and otherwise detailed written agreements governing the transaction with smf do not mention any open practice requirement even if the transaction documents had expressly allocated the dollar_figure bonuses to the physicians' agreements to maintain open practices we would remain unpersuaded because there is no evidence in the record that a dollar_figure payment was customary for a physician-employee's agreement to maintain an open practice in fact one smf official who testified conceded that no such bonuses had been paid to other physician groups that affiliated with smf and the dutcher appraisal does not address the bonuses tellingly when the psa was renegotiated to cover the period after its initial year term there was no comparable provision for physician access bonuses to secure the swmg physicians' open practice commitments after respondent noted this apparent inconsistency on brief petitioners offered no explanation to account for it consequently we find that the dollar_figure physician access bonuses are not fully allocable to open practice agreements and instead were part of the consideration package received by the swmg physicians in exchange for the transfer of their medical practices benefits received included greater professional autonomy than was perceived to be available from competing acquirers and a role in management petitioners rely on the dutcher appraisal to establish that they contributed_property worth more that any benefits received in returndollar_figure petitioners' position is that they transferred property with a value in excess of what they received back from smf because the dutcher appraisal estimated the value of their intangible assets at dollar_figure whereas they received back from smf only a dollar_figure payment in the aggregate there are a number of problems in the dutcher appraisal's estimate of the fair_market_value of swmg's intangible assets and each petitioner's allocable share thereofdollar_figure however even if it is assumed for argument's sake although petitioners used the houlihan appraisal coupled with dr levin's allocation formula for purposes of claiming on their returns the deductions at issue they abandoned the houlihan appraisal for purposes of trial and rely instead on the dutcher appraisal prepared for them after respondent commenced examinations of the returns the dutcher appraisal treats as the value of each petitioner's intangible assets an allocable share of the value of the intangible assets of swmg a medical group petitioners formed simultaneously with the consummation of the transaction with smf as required by the terms of the transaction respondent argues that because swmg did not exist before the transaction petitioners could not have transferred any portion of swmg's intangible value to smf as part of the transaction we find it unnecessary to resolve this issue for purposes of deciding whether petitioners are entitled to the charitable_contribution deductions claimed some of the more salient problems with the dutcher appraisal include continued continued there is no allocation of any value to the professional goodwill of the swmg physicians mr dutcher distinguishes in the case of the goodwill of a professional practice between practice goodwill and professional goodwill the former attributable to characteristics of the practice entity such as patient records provider contracts and workforce in place and the latter attributable to the personal attributes of the individual practitioner such as charisma skill and reputation mr dutcher further acknowledges that professional goodwill is not transferable the intangible asset value attributed by mr dutcher to swmg was derived to a substantial degree from the discounted_present_value of the distributable earnings stream that would be generated by the swmg physicians in the years after the affiliation with smf that is mr dutcher treated the value of swmg's intangible assets as equal to the present_value of its future distributable earnings less implied working_capital and tangible assets yet those distributable earnings were undoubtedly generated in part by patients who continued to see a physician because of that physician's charisma skill and or reputation--his or her professional goodwill several petitioners testified that they understood the goodwill that they transferred to smf to consist of the foregoing elements we believe that some portion of the earnings from which mr dutcher derived his intangible value estimate were generated as a result of professional goodwill however mr dutcher made no adjustment to his intangible value estimate to account for any portion attributable to the professional goodwill that he concedes is nontransferable to that extent his estimate of value of the intangible assets transferred by the swmg physicians to smf is inflated and unreliable there is no adjustment for the fact that the swmg physicians were not required to execute noncompete_agreements mr dutcher treated each swmg physician as transferring an allocable share of swmg's intangibles including goodwill which was not treated as diminished in any way by the physicians' not having executed noncompete_agreements with respect to swmg or smf however in norwalk v commissioner tcmemo_1998_279 we found that there is no transferable or salable goodwill where a company's business depends on its employees' personal relationships with clients and the employees have not provided covenants not to compete we acknowledged distinguishing schilbach v commissioner tcmemo_1991_556 that some of the goodwill of a medical practice is inherent in the operating continued that each petitioner transferred intangible assets with some value to smf petitioners would still have failed to show that the value of what they transferred exceeded the value of what they received in return as previously outlined the consideration petitioner sec_34 continued entity norwalk v commissioner supra we also believe that under the willing buyer willing seller standard of fair_market_value enunciated in revproc_59_60 1959_1_cb_237 to which mr dutcher purportedly adhered a willing buyer of swmg on the transaction date would have insisted on a significant discount with respect to the value of the entity's intangible assets precisely on account of the absence of noncompete_agreements from the swmg physicians indeed the swmg physicians not only did not execute noncompete_agreements they had the benefit of the free to compete provision in the psa which facilitated their reclaiming their patients in the event they decided to cease working for swmg smf mr dutcher's failure to account for the risk to his estimated 5-year stream of earnings posed by swmg physicians' departing with their patients is contrary to well- established valuation principles and common sense and results in an inflated value for the swmg physicians' goodwill the dutcher appraisal adopts the formula devised by dr levin a nonexpert for allocating the purported value of swmg's intangible assets among the swmg physicians without providing any reasons or analysis to support or justify that choice see 877_f2d_1333 7th cir estate of jann v commissioner tcmemo_1990_333 to the extent petitioners may not be relying on the dutcher appraisal to support the allocation formula used the allocation underlying the claimed charitable_contribution deductions is not the product of expert appraisal and should be rejected on that account the dutcher appraisal takes no account of the dollar_figure physician access bonus payable to each swmg physician over the initial years of the affiliation ignoring these payments when computing distributable earnings that swmg would generate results in a overstatement of those earnings and a corresponding overstatement of the value of swmg's intangible assets since under mr dutcher's analysis intangible asset value equals present_value of future distributable earnings less tangible assets and implied working_capital received was not confined to the cash payment for their tangible assets they in addition received a package of valuable benefits above-median compensation dollar_figure physician access bonuses working conditions they preferred etc that were not merely incidental or akin to the benefits that inure to the general_public as a result of a charitable transfer see eg 699_f2d_1124 fed cir 449_f2d_413 concededly some elements of the consideration petitioners received may have been difficult to quantify but this does not mean these benefits can be disregarded in determining whether a quid pro quo existed that defeats donative_intent see eg 902_f2d_1540 fed cir donor-taxpayer's receipt back from donee of commercial access rights to donated motion picture film negatives defeats charitable deduction for value of negatives transferred singer co v united_states supra benefit of possible increase in future customers defeats charitable deduction for the value of discounts given to public schools purchasing taxpayer's sewing machines petitioners argue that any consideration they purportedly received in the transaction representing the value of their post- contribution employment relationship with smf must be disregarded because that value is already taken into consideration in the valuation process in petitioners' view because the dutcher appraisal computed the value of petitioners' intangible assets as being essentially the discounted_present_value of swmg's future distributable earnings less the value of tangible assets and an amount for implied working_capital and those future earnings were net of physician compensation expense and all other operational expenses the amount claimed as a contribution for intangible assets should not be offset by physician salaries or any other benefit petitioners received in connection with their providing services to smf the value of the physicians' future salaries is already netted out of the value of the contribution petitioners argue we disagree first we do not believe the dutcher appraisal fully accounts for petitioners' compensation from smf presumably because swmg was newly formed and there existed no historical data on its physician compensation expense mr dutcher assumed when computing future distributable earnings that swmg's physician compensation expense computed as a percentage of revenue would be equal to the median physician compensation expense for the medical specialties comprising swmg or dollar_figure percent of revenue in fact smf agreed to pay compensation to the swmg physicians of at least to dollar_figure percent of revenue moreover because mr dutcher treated swmg's physician compensation expense as equal to the dollar_figure percent median his computation of physician compensation expense takes no account whatsoever of the dollar_figure physician access bonus that each swmg physician received more fundamentally the dutcher appraisal takes no account of the various contractual rights and other intangible benefits that petitioners and the other swmg physicians sought and obtained in the transaction with smf such as avoiding signing noncompete_agreements and obtaining preferred working conditions because it does not fully account for the benefits that petitioners received in the transaction with smf the dutcher appraisal does not establish that petitioners contributed_property to smf that exceeded the values of the benefits they received in returndollar_figure the quid pro quo nature of the transfer of petitioners' medical practices including both the tangible and intangible assets in exchange for the package of cash and contractual right sec_35 undoubtedly some portion of the compensation and benefits provided to the swmg physicians in connection with their posttransaction employment through swmg with smf is attributable to the posttransaction services performed however petitioners have not demonstrated what portion is attributable to the services they provided such as by showing what the fair market values of those services were the fair market values of the services petitioners provided to smf might be shown for example by a comparison to the compensation paid to similarly experienced physician-employees of an integrated delivery system health care provider where the physician-employees had not transferred existing medical practices to the employer whether such an arrangement would have exhibited compensation comparable to petitioners' in terms of salaries initial dollar_figure bonuses no requirements to execute noncompete_agreements etc is a matter of speculation on this record although mr dutcher stated in his appraisal that it is my opinion the physician compensation offered swmg shareholders by sutter had no market_value beyond the value of their professional medical services there is no data or analysis to support this conclusion that they received from smf is also demonstrated by petitioners' rejection of the proposed transaction with foundation wherein they would have sold their practices to and entered into an agreement to provide future services for foundation petitioners make much of the fact that foundation as a for-profit entity was willing to pay substantial sums for petitioners' intangible assets because it was not constrained by the federal proscriptions on such payments applicable to nonprofit tax-exempt entities but when petitioners were offered the opportunity to affiliate with foundation and receive an outright cash payment for their intangibles they collectively rejected the prospect in favor of an acquirer that offered them working conditions they preferred greater economic security through multiple sources of payment a free to compete provision whereby any of them could essentially unwind the transaction and retrieve his or her patients if he or she desired to terminate the relationship with the acquirer a role in management and other intangible benefits that were negotiated between the swmg physicians and smf viewed in this light it is apparent that the intangible benefits that petitioners received in the transaction with smf were of substantial value to them petitioners spurned a cash payment for their medical practice intangibles in order to obtain these benefits in a different transaction on this record petitioners have not shown that the value of what they received in the transaction with smf was less than the value of what they transferred thus they have not shown that the transfers of the intangible assets of their medical practices were without adequate_consideration the sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration united_states v am bar endowment u s pincite see also transamerica corp v united_states f 2d pincite-dollar_figure b respondent's duty_of_consistency petitioners also argue that the commissioner has previously taken the position in rulings and other guidance covering similar transfers of group medical practice assets to nonprofit health care organizations that charitable_contribution deductions for the transferors are appropriate and that respondent is therefore bound to follow that position in this case petitioners cite the friendly hills determination_letter and several of the commissioner's annual exempt_organizations continuing professional education technical instruction program manuals instruction manuals wherein the commissioner indicated that a sec_501 organization could acquire the assets of a group medical practice through purchase or through a charitable donation by the group's physicians without jeopardizing the acquiring because we conclude that petitioners have failed to demonstrate that they transferred property worth more than what they received in return we do not decide whether the claimed deductions should be denied because petitioners failed to comply with the requirements of sec_1_170a-13 income_tax regs and sec_170 organization's tax-exempt status since in the foregoing materials the commissioner specifically contemplated a charitable_contribution under sec_170 and did not put it into issue or otherwise treat the matter as problematic petitioners argue that the commissioner has thereby indicated that donative_intent in such transactions is presumed or is not a significant issue thus petitioners conclude by challenging petitioners' donative_intent in a virtually identical transaction respondent has violated his duty_of_consistency between his rulings and litigation position contrary to our holding in 119_tc_157 respondent argues that the transaction considered in the friendly hills determination_letter is materially distinguishable from the transaction in this case neither that letter nor the instruction manuals address the sec_170 deduction issue and in any event neither may be cited as precedent therefore respondent considers rauenhorst to be inapposite we agree with respondent that under rauenhorst neither the friendly hills determination_letter nor the instruction manuals limit the position respondent may take in these cases the friendly hills determination_letter did concern the acquisition of the assets including intangible assets of a physicians' medical group by a nonprofit medical foundation in which it was represented that the foundation would pay dollar_figure million and the transferring physicians would make charitable donations in an aggregate amount and deduct from their income taxes proportionate amounts of that aggregate which when combined with the dollar_figure million cash purchase_price will not total more than dollar_figure million however the issue addressed in the determination_letter was the tax-exempt status of the acquiring foundation which was granted the determination_letter thus had no occasion to consider the issue of donative_intent much less rule on deductibility observing only that donors may deduct contributions to you as provided in sec_170 of the code respondent also argues and we agree that there are significant distinctions between the facts as represented in the friendly hills determination_letter and petitioners' circumstances in the friendly hills transaction unlike the cases at issue the transferring physicians had executed noncompete_agreements there were no signing bonuses ie physician access bonuses and the donations represented approximately percent of the transfer dollar_figure million dollar_figure million whereas petitioners claim that approximately percent of the business_enterprise value of swmg was given away dollar_figure intangibles dollar_figure business_enterprise value the figures above are taken from the dutcher appraisal's estimate of the intangible assets purportedly contributed by the swmg physicians on which petitioners currently rely on the continued most importantly the friendly hills determination_letter as petitioners concede on brief pursuant to sec_6110 may not be used or cited as precedent similarly although the instruction manuals generally describe methods by which an integrated delivery system may be formed including acquisition of medical group assets by donation fair_market_value purchase lease license stock transfer or a combination thereof emphasis added those publications also focus on mergers of nonprofit hospitals or medical foundations with physician groups from the standpoint of the former entities' qualification for tax-exempt status under sec_501 similar to the friendly hills determination_letter the instruction manuals do not specifically address the charitable_contribution issue which accounts for their failure to emphasize the requirement of donative_intent in connection with any donation of assets by the physicians moreover the introduction to each annual edition of the instruction manuals contains the following statement the text is for educational_purposes only it is not authority and may not be cited as such continued basis of the houlihan appraisal used by petitioners for purposes of filing their returns but now abandoned by them the claimed donations would constitute approximately percent of the value of swmg dollar_figure intangibles dollar_figure million business_enterprise value currently codified as sec_6110 in rauenhorst v commissioner supra pincite we held that the commissioner may not take a litigating position contrary to his own revenue rulings which constitute public guidance neither the friendly hills determination_letter nor the instruction manuals are revenue rulings or are intended by the commissioner to constitute public guidance therefore even if they could be viewed as supporting petitioners' claim that the commissioner has minimized the significance of donative_intent in some transfers of medical practice assets since the cited materials are not revenue rulings or similar public guidance they do not under rauenhurst constrain the position that respondent may take in these cases ii issues involving individual petitioners a the kennedy sec_1 background respondent bases his dollar_figure increase in dr kennedy's schedule c gross_receipts on three documents all of which are stipulated exhibits the examining agent's summary of certain bank_deposits of dr kennedy's totaling dollar_figure that is described as a schedule of dr kennedy's accounts_receivable after sale of practice agent's report a letter from dr kennedy to his accountant dated date sic letter in which he advises his accountant i have collected 39given its contents the letter was necessarily drafted in dollar_figure for november and december and i have included that on my business income for and dr kennedy's profit and loss statement for october p l statement which shows total year-to-date patient fees as of date of dollar_figure on the basis of these documents respondent posits that dr kennedy's total reported gross_receipts from patient fees earned before he became an employee of swmg as of date were understated by dollar_figure therefore they must be increased from dollar_figure as reported to dollar_figure as determined after examination the kennedys offer no documentary rebuttal they merely state on brief that the adjustment is years old the records are impossible to trace and it is dr kennedy's recollection that the dollar_figure reported on his return is the accurate dollar amount that he received as gross_sales for his medical practice discussion although the stipulated exhibits in particular the letter generally support respondent's determination his numbers do not quite add up whether the dollar_figure representing dr kennedy's gross_receipts through date is increased by dollar_figure per the agent's report or dollar_figure per the letter the result differs slightly from the total schedule c gross_receipts of dollar_figure respondent determined on cross-examination by respondent's counsel dr kennedy testified as follows regarding the contents of the letter and the p l statement q a q a q a q a q a q a would you look at exhibit 629-j please do you recognize this i think it's a letter i wrote to my accountant it looks like at least the first of it okay and then there's a lengthy paragraph on the bottom of the page which you know as we get two-thirds of the way down it states i have collected big_number for november and december do you see that yes okay and then would you look at exhibit 631-j please yes which is your profit and loss statement through the end of october '94 um-hmm so it says income patient fees year to date dollar_figure that would have been what you collected through that point in time no audible response so then if we add the big_number to the big_number we get about big_number so that would have been your income for the year i suppose we accept the foregoing exchange as a concession by dr kennedy that his november and date collections totaled at least dollar_figure and a concession by respondent that dr kennedy's total schedule c gross_receipts totaled dollar_figure not dollar_figure an increase of dollar_figure over the dollar_figure dr kennedy reported therefore we sustain respondent's proposed increase in dr kennedy's schedule c income to the extent of dollar_figure b the derby sec_1 background there appears to be no dispute between the parties that there is a dollar_figure discrepancy between the amount reported as schedule k- nonpassive_income from dr derby's wholly owned professional s_corporation charles a derby m d inc the corporation on the derbys' schedule e dollar_figure and the amount of ordinary_income actually listed on the corporation's schedule_k-1 dollar_figure during the trial dr derby testified as follows regarding the discrepancy at the close of the year i had -- i was in the process of dissolving the s_corporation and one of the reconciliations that was necessary was there were a -- i had a petty cash drawer and in it there were receipts and there was one principal receipt that was for the -- my computer that i had purchased earlier in the year it was around big_number -- big_number and then around a thousand dollars of petty cash receipts that were money from my own personal pocket that had been utilized by the s_corporation and in dissolving the s_corporation i think that's where the discrepancy now i tried to get in touch with my accountant mr kramer to go over this with him and i just wasn't able to do that and i don't have specific receipts for this at this particular time but that's my best recollection of the -- what the discrepancy was dr derby further testified that the corporation reimbursed him for the computer and the other items at the time of its dissolution in late thus it is dr derby's position that he in effect made a constructive loan to the corporation of the amount in question by personally incurring expenses deemed to be incurred by the corporation with the constructively borrowed funds which were reimbursed to dr derby upon dissolution of the corporation and that the corporation's return mistakenly overstated the corporation's net ordinary_income by the amount of those deductible expenses respondent simply points to the discrepancy between the two returns and argues that dr derby understated his ordinary_income from the corporation by dollar_figure discussion the dispute between the derbys and respondent raises three issues a factual issue as to whether dr derby incurred the expenses in question in whether the expenses were currently deductible business_expenses under sec_162 and assuming he did incur the expenses and that they were currently deductible whether they resulted in a constructive loan and corporate purchase of the items in question or a capital_contribution of the purchased items by dr derby to the corporation at trial dr derby admitted that he had no specific receipts that would substantiate the alleged expenditures or their deductibility and that his oral testimony constituted his best recollection of what the discrepancy was assuming arguendo that the derbys are not required to satisfy the substantiation requirements of sec_274 in support of the alleged expenditures they were nonetheless required to maintain records sufficient to substantiate the claimed deductions in this case on behalf of the corporation see sec_6001 sec_1 a income_tax regs moreover they have failed to provide even the minimal substantiation that would permit us to estimate the allowable deduction under 39_f2d_540 2d cir even under cohan there must be sufficient evidence in the record to provide a basis upon which an estimate may be made 85_tc_731 here there is none by failing to provide any substantiation that would corroborate dr derby's somewhat uncertain testimony the derbys have failed to sustain their burden_of_proof under rule a as to either the existence or deductibility of the alleged expenditures moreover assuming arguendo that dr derby actually incurred the alleged expenditures and that they were of a type that would be currently deductible by the corporation the evidence does not establish whether dr derby incurred them on behalf of the corporation with an expectation of reimbursement or intended that they constitute a capital_contribution to the corporation dr derby's oral testimony is consistent with either approachdollar_figure the derbys' failure to prove the existence of a constructive loan provides an additional basis for respondent's dollar_figure adjustment although dr derby testified that he was reimbursed by the corporation when the corporation was dissolved that reimbursement distribution is consistent with either a debt repayment or a final cash distribution in connection with the dissolution conclusion the derbys understated dr derby's income from the corporation to the extent of dollar_figure iii penalties a introduction the notices of deficiency issued to petitioners contain the following explanation for respondent's denial of a charitable_contribution_deduction for each petitioner's alleged contribution of practice intangibles to smf the contribution claimed with respect to smf is not allowable because it has not been established that the fair_market_value of the assets sold exceeded the sales_price received by you or that the intangible assets donated had any fair_market_value based upon petitioners' alleged failure to establish that their intangible assets had any fair_market_value respondent alleges in his answers to the petitions that petitioners are liable for the accuracy related penalty under section a in the amount of percent of the deficiency for a gross_valuation_misstatement under section h or in the alternative are liable for a penalty in the amount percent of the deficiency for a substantial_valuation_misstatement under sec_6662 sometimes the overvaluation penalty because respondent raises the penalty issue in his answers the issue constitutes a new_matter under rule a and the burden_of_proof with respect to that issue is upon respondent see rule a see also am ideal cleaning co v commissioner 30_bta_529 burnett v commissioner tcmemo_2002_181 affd 67_fedappx_248 5th cir respondent argues on the evidence in the record that the allegedly donated goodwill had no value to smf therefore the values petitioners claimed as the bases for their sec_170 deductions were percent or more of the correct value zero respondent further argues that petitioners may not rely upon the reasonable_cause good_faith exception of sec_6664 because the valuation of their intangible assets transferred to smf was not based on a qualified_appraisal made by a qualified_appraiser as required by sec_6664 and petitioners failed to make a good_faith investigation of the value of the contributed_property as required by sec_6664 see also sec_1_6664-4 income_tax regsdollar_figure petitioners argue that the advice received from mr grant and his partners and for several of petitioners from their own accountants furnished a reasonable basis for their charitable_contribution deductions and that the seeking of and reliance upon that advice constituted a good_faith investigation of the value of the contributed_property within the meaning of sec_6664 as applicable in the regulation was codified a sec_1_6664-4 income_tax regs b analysis on brief respondent specifically acknowledges that if we deny petitioners' charitable_contribution deductions for reasons other than their overvaluation of the transferred intangibles the penalty is not applicable citing 893_f2d_225 9th cir affg tcmemo_1988_416 in gainer the issue was whether the taxpayer was liable for the overstatement penalty under circumstances in which his depreciation deduction and investment_tax_credit with respect to an equipment purchase were denied because the equipment was not placed_in_service during the taxable_year the equipment was overvalued and the promissory note given in connection with the purchase was nonrecourse so that he was not at risk we refused to apply the penalty on the ground that the deduction and credit were disallowed because the equipment had not been placed_in_service during the tax_year therefore the underpayments were not attributable to any overstatement of valuedollar_figure the court_of_appeals for the ninth circuit affirmed reasoning as follows even if gainer had correctly valued the container the underpayment_of_tax would be the same because the container was not placed_in_service thus gainer's actual tax_liability after adjusting for failure to place the container in service was no different from sec_6662 like its predecessor provision sec_6659 considered in gainer imposes an addition_to_tax on underpayments attributable to any substantial_valuation_misstatement referred to in sec_6659 as a valuation_overstatement his liability after adjusting for any overvaluation id pincite the court stated that no overvaluation penalty may be imposed when there is some other ground for disallowing the entire portion of a deduction that otherwise might be disallowed for overvaluation id see also scoville v commissioner 108_f3d_1386 9th cir affg in part and revg in part without published opinion tcmemo_1995_376 862_f2d_540 5th cir affg 89_tc_912 we have denied petitioners' charitable_contribution deductions in their entirety on the ground that petitioners received a commensurate quid pro quo therefore under gainer because there is a separate independent ground for disallowing those deductions the overvaluation penalty may not be imposed against petitioners see also 95_tc_156 dollar_figure c conclusion petitioners are not liable for either a 40-percent or percent addition_to_tax under sec_6662 43in light of our conclusion that the overvaluation penalty may not be imposed we need not address whether petitioners had reasonable_cause with the meaning of sec_6664 to reflect the foregoing decisions will be entered under rule
